                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

JOSHUA GARTON,                                )
     Plaintiff,                               )
                                              )      Case No. __________
v.                                            )      Judge Trauger
                                              )
W. RAY CROUCH, et al.                         )
     Defendants.                              )


                             MOTION TO DISMISS OF
                  DISTRICT ATTORNEY GENERAL W. RAY CROUCH


       Defendant District Attorney General W. Ray Crouch moves for dismissal of this case

pursuant to Federal Rule of Civil Procedure 12(b)(1) and (6) for lack of subject-matter jurisdiction

and failure to state a claim upon which relief can be granted. As grounds for dismissal, Defendant

asserts lack of jurisdiction pursuant to the Rooker-Feldman doctrine and failure to state a claim

based on absolute prosecutorial immunity.

       In support of his motion to dismiss, General Crouch has concurrently filed a Memorandum

of Law.    For the reasons set forth above and more fully discussed in the accompanying

Memorandum of Law, Defendant General Crouch respectfully requests that the Court grant his

motion to dismiss.

                                              Respectfully submitted,

                                              HERBERT H. SLATERY III
                                              Attorney General and Reporter

                                              By: /s/ Mary Elizabeth McCullohs
                                              Mary Elizabeth McCullohs, BPR No. 026467
                                              Senior Assistant Attorney General
                                              Office of the Attorney General
                                              P.O. Box 20207
                                              Nashville, TN 37202-0207



     Case 3:21-cv-00338 Document 11 Filed 05/28/21 Page 1 of 2 PageID #: 279
                                            (615) 741-8126
                                            mary.mccullohs@ag.tn.gov

                                            Attorney for Defendant W. Ray Crouch


                               CERTIFICATE OF SERVICE

       I hereby certify that, on May 28, 2021, a true and correct copy of the foregoing Motion to
Dismiss was served via the CM/ECF upon the following:

 Daniel A. Horwitz                                 Amanda S. Jordan
 Lindsay B. Smith                                  Meghan Murphy
 Horwitz Law, PLLC                                 Senior Assistant Attorneys General
 4016 Westlawn Dr.                                 Civil Law Division
 Nashville, TN 37209                               P.O. Box 20207
                                                   Nashville, TN 37202-0207
 Attorneys for Plaintiff
                                                   Attorneys for Defendants Nealon, Winkler,
                                                   Melton, and Craig



                                                     /s/ Mary Elizabeth McCullohs




                                               2

    Case 3:21-cv-00338 Document 11 Filed 05/28/21 Page 2 of 2 PageID #: 280
